Exhibit 10.1 THIRD AMENDMENT TO EMPLOYMENT AGREEMENT This Third Amendment to Employment Agreement (this “Third Amendment”) effective October 23, 2015, by and between Towerstream Corporation, a Delaware corporation (the “Corporation”), and Jeffrey M. Thompson (the “Executive” and, together with the Corporation, the “Parties”). WHEREAS, the Parties have entered into that certain Employment Agreement dated and effective December 21, 2007, that certain Amendment to Employment Agreement dated December 8, 2011 and effective as of December 10, 2011 and that certain Second Amendment to Employment Agreement dated December 12, 2014 and effective as of November 18, 2014 (collectively, the “Original Agreement”); and WHEREAS, the Parties desire to amend the Original Agreement as set forth below; Terms not otherwise defined herein shall have the meanings ascribed to such terms in the Original Agreement. NOW, THEREFORE, in consideration of the premises and agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties, intending to be legally bound, agree as follows: 1. Section 3of the Original Agreement is hereby deleted in its entirety and replaced with the following: “ Term of Employment. The term of the Executive’s employment hereunder, unless sooner terminated as provided herein, shall commence on the date hereof and terminate on October 24, 2016 (the “ Term ”). Notwithstanding anything herein to the contrary, the Agreement shall not be subject to automatic renewal not shall advance notice of termination of the Term be required hereunder and all references to “Initial Term”, “Renewal Term”, and “Non-Renewal Notice” are hereby deleted.” 2. Section 4 of the Original Agreement is hereby amended by adding new subparagraph “(g)”, as follows: “
